SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 RULE 23C-2 NOTICE OF INTENTION TO REDEEM SECURITIES UNDER THE INVESTMENT COMPANY ACT OF 1940 Investment Company Act File No. 811-21340 DWS RREEF REAL ESTATE FUND II, INC. 345 Park Avenue New York, NY 10154-0004 The undersigned registered closed-end investment company hereby notifies the Securities and Exchange Commission that it intends to redeem securities of which it is the issuer, as set forth below in accordance with the requirements of Rule 23c-2 under the Investment Company Act of 1940. Title of the class of shares of DWS RREEF Real Estate Fund II, Inc. (the “Fund”) to be redeemed: Auction Preferred Shares, Liquidation Preference $25,000 per share, Series A (CUSIP 81119R207), Series B (CUSIP 81119R306), Series C (CUSIP 81119R405), Series D (CUSIP 81119R504), and Series E (CUSIP 81119R603) (the “APS”). Date on which the securities are to be called or redeemed: Series Date A May 18, 2010 B May 19, 2010 C May 20, 2010 D May 21, 2010 E May 17, 2010 Applicable provisions of the governing instrument pursuant to which the shares are to be redeemed: The APS are to be redeemed pursuant to Part I, Section 3(a)(i) of the Articles Supplementary Creating and Fixing the Rights of Series A, Series B, Series C, Series D, and Series E Auction Preferred Stock. 1 The number of shares to be redeemed and the basis upon which the shares to be redeemed are to be selected: The Fund intends to redeem all of its outstanding shares of APS as set forth below: Series Number of Shares A B C D E [Remainder of Page Left Blank] 2 SIGNATURE Pursuant to the requirements of Rule 23c-2 of the Investment Company Act of 1940, the Fund has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned, in the City of Boston and The Commonwealth of Massachusetts, on this 14th day of April, 2010. DWS RREEF REAL ESTATE FUND II, INC. By:/s/ John Millette Name: John Millette Title:Vice President and Secretary 2
